Citation Nr: 1439595	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  13-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 7, 2009 for the grant of service connection for a right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from August 1963 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The June 2011 rating decision reopened the Veteran's claim and granted service connection for a right wrist disability, and assigned an effective date of March 9, 2011.  In an August 2013 rating decision, the RO granted an earlier effective date of January 7, 2009.  

In his October 2013 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  Later in October 2013, the Veteran's representative informed the RO that he wanted a Travel Board hearing.  Then, the Veteran submitted a second statement that he wanted a video conference hearing.  In November 2013, the RO sent the Veteran two letters requesting that he select which type of hearing he wanted and he did not respond.  In a December 2013 letter to his congressional representative, the Veteran stated that he no longer wanted a hearing before a member of the Board because he had testified at a Decision Review Officer (DRO) hearing in December 2013.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013). 

The Board also notes that in a February 2014 statement (prior to certification and transfer of the Veteran's appeal to the Board), the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a low back disability, and entitlement to an initial disability evaluation greater than 10 percent for a right wrist disability.  No further appellate consideration will therefore be accorded such issues at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's original claim of entitlement to service connection for a right wrist disability was filed in June 1972 and denied in an unappealed October 11, 1972 rating decision.  

2. Prior to a September 1999 Board decision denying his petition to reopen his claim for service connection a right wrist disability, the Veteran filed several petitions to reopen his claim of service connection for a right wrist disability, and each was implicitly or explicitly denied.

3. Following the September 1999 Board decision, the Veteran filed another petition to reopen in June 2004 and it was denied in an unappealed February 4, 2005 rating decision.  

4. There was no formal claim, informal claim, or written intent to file a claim of service connection for a right wrist disability after February 4, 2005 until January 7, 2009.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 7, 2009, for the grant of service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With regard to the Veteran's claim for earlier effective date for the grant of service connection for a right wrist disability, if a claimant wishes to obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296. 299 (2006).  In July 2011, the Veteran filed a timely Notice of Disagreement (NOD) for the June 2011 rating decision that granted service connection for a right wrist disability and that decision has not become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).  It is therefore proper for the Board to adjudicate his claim for an earlier effective date.  Id.  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The RO issued an appropriate notice letter in May 2011.  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In August 2013, the Veteran was provided the required Statement of the Case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran for his wrist disability and it was the basis for the initial grant of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. Earlier Effective Date

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2013).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.

During his December 2013 Decision Review Officer (DRO) informal conference, the Veteran asserted that there was CUE in the "initial grant of service connection," but did not advance any specific argument or reason as to why.  An allegation of CUE must specifically state what error occurred and how the outcome would have been manifestly different.  Where a claimant fails to reasonably raise a CUE claim, there is no requirement to address the merits of the issue.  Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Because the Veteran did not make any specific argument or assertion as to why there was CUE in the rating decision that granted service connection for a right wrist disability, a CUE claim is not reasonably raised.  

A. Date Entitlement Arose

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran asserts that because the injury that caused his service-connected right wrist disability was incurred in service, the effective date of his claim should be April 28, 1964, the date following his discharge from service.  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  Here, the Veteran's claim of service connection was reopened and granted in June 2011.  In August 2013, the RO granted an earlier effective date of January 7, 2009, the date of his previously most recent petition to reopen.  If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

B. Date of Claim

Because the facts found show that entitlement to service connection for a right wrist arose prior to January 7, 2009, the remaining question is when the Veteran filed his instant petition to reopen.  When a claim is reopened, the Veteran "cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005).

The Veteran filed his initial claim of entitlement to service connection for a right wrist disability on June 7, 1972.  The RO denied his claim in an October 1972 rating decision.  The Veteran did not file an NOD or submit new and material evidence within one year of the decision.  Therefore it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

He filed subsequent petitions to reopen in December 1975 and September 1977.  In both instances, the RO informed the Veteran that he needed to submit evidence or no further action would be taken with regard to his petition to reopen, and he did not reply.  The Veteran filed additional petitions to reopen in January 1982, May 1984, September 1990, and August 1994.  They were denied in May 1982, June 1984, October 1990, and September 1994, respectively.  He did not file an NOD for any of these decisions or submit new and material evidence within one year of the decisions.  Therefore they are final.  Id.  

With regard to the December 1975 and September 1997 petitions to reopen claims for service connection for a right wrist disability, the RO did not explicitly deny them.  A "reasonably raised claim remains pending until there is either a recognition of the substance of a claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  In the rating decisions listed above, the RO explicitly denied subsequent petitions to reopen claims of service connection for the same right wrist disability such that the Veteran, who was represented, could reasonably infer that these denials also denied his prior petitions to reopen.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-214 (2010).  Therefore, the Veteran's December 1975 and September 1977 petitions to reopen have been implicitly denied and are no longer pending.  

The Veteran filed another petition to reopen his claim in May 1997 and it was denied in an August 1997 rating decision.  He appealed the August 1997 rating decision to the Board, and the Board denied his claim in a September 1999 decision.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2013).  Further, the Board decision is also final. 38 C.F.R. § 20.1100 (2013).  As noted above, there is no CUE motion currently before the Board.  Because the September 1999 Board decision is final, an effective date prior to that is not assignable.  Therefore, the question thus becomes whether the Veteran filed a petition to reopen after the September 1999 Board denial, but before the present effective date of January 7, 2009.

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a) (2013).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).  If the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (cited in Jernigan, 25 Vet. App. at 225, n.5).  

The Veteran filed a petition to reopen his claim on June 18, 2004.  The RO denied his claim in February 2005 and he did not file a timely NOD for this decision or submit new and material evidence within one year of the decision.  Therefore it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013); see also Buie, 24 Vet. App. at 251-52.  

Following the February 2005 rating decision, there is no evidence of record of another formal or informal petition to reopen until January 7, 2009, the effective date already assigned.  Significantly, the first communication to VA from the Veteran following the February 2005 denial was his January 7, 2009 petition to reopen.  The claims file contains medical evidence that the Veteran's right wrist disability was present prior to January 7, 2009.  These treatment records may not be considered an informal claim for service connection, however, because service connection for a right wrist disability was not in effect at that time.  Further, these medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b) (2013) (2013); Servello, 3 Vet. App. at 199; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected).  Without a formal or informal petition to reopen the claim of entitlement to service connection for a right wrist disability prior to January 7, 2009, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r) (2013).

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An effective date earlier than January 7, 2009, for the grant of service connection for a right wrist disability is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


